Citation Nr: 1227495	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim to reopen a previously denied claim for service connection for rheumatoid arthritis.  The Veteran disagreed and perfected an appeal.  The record includes the transcript of a May 2010 RO hearing.  


FINDINGS OF FACT

1.  In April 1996, the RO confirmed and continued a previous denial of service connection for rheumatoid arthritis.  The veteran initiated an appeal that he subsequently withdrew.  

2.  The evidence received since the RO's April 1996 decision is cumulative to evidence previously of record and does not raise a reasonable possibility of substantiating the claim of service connection for rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's April 1996 determination is not new and material, and the claim for service connection for rheumatoid arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This claim on appeal involves an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

The Board observes that an April 2008 letter informed the Veteran of the meaning of the terms "new" and "material," and informed him that his claim was initially denied because rheumatoid arthritis was found to have existed prior to his active duty service and the disorder was not aggravated beyond its natural progress during service.   The VA notified the claimant of the evidence and information that is necessary to reopen the claim, and provided notice that described what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  The notice provided satisfies the requirements outlined in Kent.  

The record shows that the RO has obtained the Veteran's service treatment records, private treatment records identified by the Veteran and VA treatment records.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of his rheumatoid arthritis.  The Court, however, has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for rheumatoid arthritis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim that was initially denied by VA in an August 1971 rating decision and was thereafter denied in rating actions in 1972, 1982, and April 1996.  Preliminarily, the Board observes that the Veteran appealed the April 1996 rating decision, however, he subsequently withdrew  that appeal and the April 1996 rating decision is final.  A review of the evidence considered by the RO, the reasons the RO denied the Veteran's claim, and a review of the evidence submitted by the Veteran since the 1996 rating decision follows.

The Veteran was medically discharged from the Army after it was determined that he had rheumatoid arthritis.  A physical evaluation board (PEB) found that the condition pre-existed service and it was not aggravated during service.  The RO denied the Veteran's 1971 claim for the reasons stated by the PEB. The Veteran has attempted to reopen his claim on several occasions since.  He seeks once again to reopen his claim.  

The evidence of record in April 1996 included the Veteran's service treatment records.  Those records include the findings of a PEB and a March 1970 consult report that assessed the Veteran's rheumatoid arthritis.  Based in part on the March 1970 consult report, the PEB determined that the Veteran had been diagnosed with rheumatoid arthritis which existed prior to service and which was not aggravated during service.  The March 1970 consult report states, in pertinent part, that the Veteran's diagnosis was "entirely compatible with the diagnosis of juvenile rheumatoid arthritis."  Subsequently dated medical reports reflect treatment for rheumatoid arthritis; there was no opinion indicating that rheumatoid arthritis had its clinical onset in service or increased in severity during active duty.  In 1971 the RO determined that the Veteran's rheumatoid arthritis existed prior to service and was not aggravated beyond its natural progression during service and, subsequent rating actions, including the April 1996 rating action, confirmed and continued the previous denials.  

Evidence submitted since the April 1996 rating decision includes numerous medical records confirming the diagnosis of rheumatoid arthritis and recounting the medical treatment of that disease.  In VA treatment records dated January and June 2008, however, the provider noted in the history of the illness that the Veteran had "abrupt onset [of] RA [rheumatoid arthritis] October 1969."  The representative has made arguments that the interpretation of the law has changed in recent years regarding presumption of soundness and aggravation of disability in service connection and the current claim should be reviewed with these changes in mind.  

The Board finds that the additional evidence is new as it was not before adjudicators in 1996.  However, it is cumulative to evidence previously of record and is not material regarding any unestablished fact.  Rheumatoid arthritis had been previously diagnosed and evidence of further treatment is cumulative evidence.  The clinical history reported by medical provider(s) in 2008 does not amount to a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (information recorded by medical examiner, unenhanced by any additional medical comment by the examiner, is not competent medical evidence required for Veteran's service connection claim).  The RO previously considered the Veteran's claim that disability had its onset in service (February 1992 claim) and treatment records describing the onset of symptoms in service (January 1996 VA outpatient treatment report).  The additional treatment records are cumulative to evidence previously of record.  The argument by the representative that the legal criteria have changed or are now construed differently is not a basis for reopening the claim.  The Board is not required to discuss the presumption of soundness unless new and material evidence is first presented and the regulation regarding presumption of aggravation is not new and material evidence sufficient to reopen a claim.  See Routen v. West, 10 Vet. App. 183, 187 (1997).  The appellant's own statements that his condition had its onset in service or worsened during active duty are not new and material evidence.  See Routen at 186 (1997) (Lay assertions of medical causation or worsening of a preexisting disease cannot suffice to reopen a claim).  

In sum, after review of the entire record, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(a) (2011).  For that reason, the application to reopen is denied.


ORDER

The application to reopen the claim of service connection for rheumatoid arthritis is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


